Case 19-23873-CMB   Doc 14-2 Filed 10/25/19 Entered 10/25/19 14:10:38   Desc
                           Exhibit B Page 1 of 6
Case 19-23873-CMB   Doc 14-2 Filed 10/25/19 Entered 10/25/19 14:10:38   Desc
                           Exhibit B Page 2 of 6
Case 19-23873-CMB   Doc 14-2 Filed 10/25/19 Entered 10/25/19 14:10:38   Desc
                           Exhibit B Page 3 of 6
Case 19-23873-CMB   Doc 14-2 Filed 10/25/19 Entered 10/25/19 14:10:38   Desc
                           Exhibit B Page 4 of 6
Case 19-23873-CMB   Doc 14-2 Filed 10/25/19 Entered 10/25/19 14:10:38   Desc
                           Exhibit B Page 5 of 6
Case 19-23873-CMB   Doc 14-2 Filed 10/25/19 Entered 10/25/19 14:10:38   Desc
                           Exhibit B Page 6 of 6
